Citation Nr: 1823696	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 083A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

2.  Entitlement to an intial in excess of 10 percent for a cervical spine disability.



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's previous representation was withdrawn in a April 30, 2015 correspondance to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is evidence from the Veteran's VA treatment records that the Veteran has continued to seek VA medical care following the most recent January 2014 VA treatment record in the claims file.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

The Board is unable to determine the current status of the Veteran's low back and cervical spine disability.  The Veteran's last VA examination, to determine the status of his low back and cervical spine disabilities, was in February 2012 for his cervical spine and May 2014 for his low back.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Further, the prior examinations addressed range of motion, however, it is not clear whether this was active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia v. McDonald, 28 Vet.App, 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Louisville, Kentucky VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2014 to present should be collected.  Any archived records should be retrieved from storage.

2.  After the above development is accomplished, schedule the Veteran must be afforded VA examination(s) to evaluate the current severity of the Veteran's lumbar and cervical spine disabilities.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



